Citation Nr: 1216739	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for VA benefits purposes.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel





INTRODUCTION

The Veteran had active service from July 1944 to January 1946.  He died in July 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for death benefits based on a finding that the appellant could not be recognized as the surviving spouse of the Veteran.  The Board subsequently remanded the case, most recently in July 2010, for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the appellant with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), seek to obtain records relevant to her claim, and then re-adjudicate the claim.  The AOJ provided the appellant the required notice and attempted to obtain the identified records, which were found to be unavailable.  The appellant was notified of this fact and given the opportunity to respond before being provided a supplemental statement of the case in February 2012, in which the AOJ again denied the appellant's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  



FINDING OF FACT

The evidence of record does not establish that the Veteran and the appellant were married at the time of his death, to include a common law marriage or tribal marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefit purposes have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.205 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through March 2006, January 2010, and October 2011 notice letters, the appellant received notice of the information and evidence needed to substantiate her claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.  

The Board also finds that the March 2006 and January 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any sources from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2006 and January 2010 notice letters.  In addition, the appellant was provided notice regarding an award of an effective date in the January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  As information was received, the RO informed the appellant of the reasons that her claim for recognition as a surviving spouse was denied.  In addition, VA has sought to obtain records from the Social Security Administration and from individuals identified by the appellant; she has been notified when such records were unavailable.  The appellant has further been given the opportunity to submit evidence, and she has provided written argument in support of her claim.  Otherwise, the appellant has not identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  The surviving spouse of a deceased Veteran may be eligible for VA benefits, to include pension and dependency and indemnity compensation benefits.  38 U.S.C.A §§ 1310 (West 2002); 38 C.F.R. § 3.54 (2011); see Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

To be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) (2011).  In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that under 38 C.F.R. § 3.53(b), the "continuous cohabitation" requirement is met if separation was "procured" by the Veteran without fault of the surviving spouse, and that a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.  The provisions of 38 C.F.R. § 3.1(j) require that "marriage" be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2011).  

In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, may be submitted, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6) (2011).  

Under 38 C.F.R. § 3.205 (2011), proof of marriage is established by one of the following types of evidence (in the order of preference):

1)  Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 

2) Official report from service department as to marriage which occurred while the veteran was in service; 

3) The affidavit of the clergyman or magistrate who officiated; 

4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 

5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 

6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 

7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 

In the absence of conflicting information, proof of marriage that meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2011).

The appellant has stated that she and the Veteran lived together as husband and wife for as long as 11 years prior to his death.  Upon review of the evidence, however, the Board finds that she has not submitted sufficient proof of marriage in accordance with 38 C.F.R. § 3.205(a) to establish the validity of the claimed marriage.  As noted above, in addition to a marriage license or certificate, such proof may consist of affidavits or certified statements from two eyewitnesses to the marriage ceremony and may contain secondary evidence that such a marriage took place or that the parties held themselves out as a married couple.  Although notified of the need for such evidence, however, the appellant has provided no official documentation showing that she and the Veteran ever entered into marriage or an arrangement similar to marriage.  She has not, further, provided affidavits or otherwise certified statements from any individuals stating that they were aware that the Veteran and the appellant lived together as husband and wife until the Veteran's death.  

In that connection, the Board acknowledges the appellant's report that she and the Veteran entered into a "common-law" marriage, which she claims to have formalized via a tribal ceremony on an Indian reservation in the state of Arizona in September 1982.  There does not appear to be, however, any documentation, such as a marriage license or certificate, to support this claim of a ceremony.  The appellant has insisted on multiple occasions, including in her March 2006 statement, that she and the Veteran drafted a "sworn statement" attesting to their marriage, which they had notarized and submitted to the Social Security Administration (SSA) as proof of the marriage.  The appellant claims that SSA "refuses to honor" the document as proof of the marriage.  The appellant has further stated that she and the Veteran had dealings with SSA while living in California, in which they held themselves out as a married couple, and that she received SSA benefits as the Veteran's widow beginning in March 2006.  The appellant also stated in a May 2010 submission to VA that the Veteran "adopted" her youngest child for SSA purposes while they lived in Phoenix, Arizona.  However, contact with the SSA undertaken by the AOJ in March 2011 revealed that the records pertaining to the Veteran's SSA benefits had been destroyed and are therefore unavailable.  The appellant was notified of this fact but did not provide any additional documentation in response.  Additionally, the appellant has stated that medical records from her treatment at the Robert F. Kennedy Medical Center in Los Angeles, California, would document that the Veteran was listed as the appellant's spouse on medical forms.  However, the Board notes that the facility was closed in 2004, and that the AOJ's attempts to recover records from the facility were deemed futile after multiple unsuccessful attempts.  Again, the appellant, despite being requested, did not provide copies of any such records.  Finally, although she stated in October 2005 and March 2006 letters that the Veteran adopted, variously, her youngest daughter and all six of her children from prior relationships, she has provided no evidence documenting any such adoption or adoptions.  

The appellant has also stated that her children and two of the Veteran's children were present at the tribal marriage ceremony conducted in September 1982.  However, the appellant has submitted no statements from any witnesses to the 1982 ceremony.  To the contrary, the sole documentation concerning a marriage ceremony of any kind was received by VA in January 2012 and consists of a handwritten letter, a single page in length, purportedly written by a Reverend Webster or Webter (the name appears both ways in the document), who claims to have conducted a marriage ceremony between the Veteran and the appellant in 1976-four years before the appellant claims to have met the Veteran.  The document makes no reference to a specific date or place and appears not to indicate that the ceremony in question was a tribal marriage as opposed to a civil one.  In addition, the document is not notarized, certified, or otherwise sworn.  Thus, given that every other statement the appellant has made concerning the alleged marriage indicates that it occurred in 1982, and in consideration of the dubious origins of the January 2012 statement, the Board concludes that the statement is not credible as to the claimed marriage ceremony between the Veteran and the appellant.

Although notified of the need for evidence to establish the existence and legitimacy of her marriage to the Veteran, the appellant has provided no official documentation showing that the Veteran held the appellant out as his wife or that they ever entered into an arrangement similar to marriage.  She has not, further, provided affidavits from any individuals stating that they were aware that the Veteran and the appellant lived together as husband and wife until the Veteran's death.  In this connection, the Board acknowledges the letter from the appellant's prior attorney, received by VA in November 2010, in which the attorney states that he remembers having represented the appellant and meeting her husband, the Veteran.  However, the Board notes that the letter is not notarized or otherwise sworn or certified under oath; to the contrary, the attorney states clearly that his knowledge of the Veteran "as [the appellant's] husband is based purely on my personal recollection."  This single document does not satisfy the requirement of 38 C.F.R. § 3.205(a)(5) that the appellant provide two affidavits or certified statements of two or more eyewitnesses to the alleged ceremony.  

Further, the Board notes that the appellant's statements as to the date of her purported marriage to the Veteran are inconsistent.  In that connection, the Board looks again to her multiple letters to VA in which she claims to have been a part of a Native American marriage ceremony with the Veteran sometime in September 1982, identified variously as September 18 and September 22 of that year.  These statements are in complete contradiction to the letter purportedly submitted by "Reverend Web[s]ter" in January 2012, in which the letter writer identifies the date of the purported marriage as 1976.  Further, the appellant's later statements contradict a statement she made in April 2006, in which she states that she and the Veteran were married by "Reverend John Smith ... he has since died."  If any such ceremony did in fact occur, it is not of record with any registrar, as the appellant has acknowledged on multiple occasions.  Moreover, it is nonsensical that the appellant would claim both a tribal marriage and a civil marriage solemnized by either John Smith or Reverend Web[s]ter, and identify the date both as September 1982 and as sometime in 1976 (as the Reverend's January 2012 letter indicates).  Such conflicting evidence undermines the credibility of the appellant in attempting to show a valid marriage.  For these reasons, the Board does not accept such documentation as valid proof of a marriage between the appellant and the Veteran.

Further, although the record contains various statements describing the appellant's relationship with the Veteran, the Board finds that the evidence obtained before the Veteran's death, including a claim filed by the Veteran himself, is inconsistent with the appellant's report of living together as husband and wife for as many as 11 years before his death and thus outweigh later filed statements which opine on the nature of their relationship, and which were filed with the intent of pursuing monetary benefits.  In that connection, the Board notes that, in a claim for benefits the Veteran filed shortly before his death in July 1991, he identifies himself as having had only one spouse, who was deceased.  Further, the Veteran's death certificate identifies him as "widowed."  In addition, the Board notes that the appellant herself has stated that she and the Veteran did not uniformly hold themselves out to be husband and wife.  In that connection, the Board notes that in multiple statements to VA, including in a May 2010 letter, the appellant stated that although she and the Veteran lived together as husband and wife, they never told the Veteran's adult children of the marriage, choosing instead to keep it a secret.  Thus, although the appellant reported on several occasions that she and the Veteran publicly held themselves out as husband and wife to the community, after examining the evidence of record, it is not clear that this was in fact the case.  After considering the relevant evidence in its entirety, the Board concludes that the record does not show that the appellant and the Veteran held themselves out as husband and wife during the time period the appellant alleges they lived together.  Such evidence leads the Board to conclude that the appellant's statements are not credible evidence of marriage.

As noted above, the validity of a marriage for VA purposes is determined based upon the law of the jurisdiction where the parties resided at the time of the marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  In determining whether a marriage is valid, the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, will be applied.  38 C.F.R. § 3.1(j).  In this case, the appellant contends that she and the Veteran were married and co-habited as husband and wife in, variously, Arizona and California.  As an initial matter, the Board notes that the States of Arizona and California do not recognize common law marriage, although both jurisdictions will recognize a common-law marriage created in a jurisdiction allowing them.  See ARIZ. REV. STAT. ANN. §§ 25.111, 25.112 (West 2011); CAL. FAM. CODE § 300 (West 2011); Tatum v. Tatum, 241 F.2d 401, 407 (9th Cir. 1957).  

However, where the "marriage" does not meet the criteria of a valid marriage under 38 C.F.R. § 3.54(c) due to a legal impediment, the claimant may be entitled to recognition as the surviving spouse on the basis of a "deemed valid" marriage under the provisions of 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52.  The term "legal impediment" under this regulation has been interpreted in an opinion by VA's Office of General Counsel to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common law marriage.  See VAOGCPREC 58-91 (June 17, 1991).  In that opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), in part, provides that where it is established that a claimant for a Veteran's death benefits entered into a marriage with a Veteran without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabited with the Veteran for one year or more immediately preceding the Veteran's death, such marriage will be deemed to be valid.  The General Counsel concluded that requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).  The Court also addressed this matter in Colon v. Brown, 9 Vet. App. 104, 107-08 (1996), wherein it held that in cases where there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  Furthermore, where a surviving spouse has submitted proof of marriage under 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).

Where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, the claimant entered into the marriage without knowledge of the impediment, the claimant cohabited with the Veteran continuously from the date of marriage to the date of the Veteran's death as outlined in § 3.53, and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2011).

In this case, as discussed above, the Board finds that the claimant does not qualify as a surviving spouse for purposes of entitlement to death benefits.  However, the claimant nevertheless contends that she is entitled to benefits because she and the Veteran were together as man and wife for 11 years prior to his death.  In other words, the claimant proffers that she and the Veteran maintained a common-law marriage.  As noted above, the laws of the state in which the benefits accrued or the marriage was entered into control the validity of a marriage.  In this case, as discussed above, the States of California and Arizona, in which the claimant avers that she and the Veteran lived together, do not recognize common law marriage.  Therefore, any attempted marriage is not valid for purposes of 38 C.F.R. §§ 3.1(j) and 3.50(b).  

However, notwithstanding that the appellant was not validly married to the Veteran under either Arizona or California State law, there still remains the potential availability of a valid marriage for VA purposes that is found to have been attempted but invalidated by a legal impediment.  This may include the impediment of the claimant's absence of knowledge of the unavailability of common law marriage in that jurisdiction, in accordance with VAOGCPREC 58-91-a relevant consideration here, inasmuch as the states in which the appellant claims to have married and cohabited with the Veteran do not acknowledge common law marriages.  As noted above, VA may nevertheless deem an invalid marriage valid where the invalidity is due to a legal impediment and where the appellant has otherwise established proof of marriage as required under 38 C.F.R. § 3.205, as described above.  In this case, however, as discussed above, the Board finds that the appellant has not established proof of her alleged marriage to the Veteran under relevant legal criteria.  Thus, the claimed marriage may not be "deemed valid" under 38 C.F.R. § 3.52 and 38 C.F.R. § 3.205.  While on its face this case seems to be the very situation contemplated by this regulatory provision, upon further analysis, the criteria required to deem valid an invalid marriage are not met.  This is so because, regardless of the presence of a legal impediment to her alleged marriage, the Veteran has not established proof that her alleged marriage to the Veteran actually occurred under 38 C.F.R. § 3.205.  

The appellant further avers that she should be considered the surviving spouse of the Veteran under Native American tribal law and tradition.  In that connection, the appellant avers that she is "full blood American Indian" and that she and the Veteran "got married Indian Style" at what she identified as the Colusa Indian Reservation in Arizona sometime in 1982.  Here, however, there is simply no evidence of record, beyond the appellant's contentions, that the Veteran and appellant ever participated in a tribal marriage ceremony.  Further, there is no competent and credible evidence of record that reflects that the appellant is, or that the Veteran was, Native American.  In addition, the evidence of record does not indicate that the appellant or the Veteran ever resided on a Native American Reservation, so as to possibly be subject to its laws.  (In that connection, the Board notes that the Colusa Indian Community appears to be located, not in Arizona as the appellant contended in a March 2006 statement, but in California.  See http://www.colusa-nsn.gov.)  Further, as discussed above, the appellant has not supplied affidavits or other certified statements from two or more eyewitnesses to the ceremony.  To the contrary, as noted above, the appellant has submitted no statements from any individuals who claim to have witnessed the alleged Native American ceremony; the sole statement purporting to be from a witness to a ceremony is from a "Reverend [redacted]" who misidentifies the alleged date of the marriage and does not reference a Native American ceremony at all.  Further, as noted above, the Board finds the statement signed by "Reverend [redacted]" not to be credible as to the events described therein.  In sum, there is no credible evidence of record that the Veteran and appellant were subject to Native American law, or that any tribal marriage ceremony in fact took place.  Therefore, a discussion of Native American or tribal law is not necessary.

In light of the above evidence, the Board finds that the appellant was not the spouse of the Veteran at the time of his death.  The Board has considered the appellant's assertions that she and the Veteran were married under tribal law and held themselves out as husband and wife from the time of the claimed ceremony until his death.  However, as discussed above, the weight of the evidence is to the contrary.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim of entitlement to recognition as the Veteran's surviving spouse, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


